DETAILED ACTION

 1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 03/12/2020, is acknowledged.

3.  Claims 1, 2, 4-7, 11, 13-15, 18, 22-24, 26, 30, 31, and 33-35 are pending and being acted upon presently.

 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Species Election

4.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

 Applicant is required to elect a particular pouchitis method comprising:

 (i) an ultimate dosing regimen (e.g., a specific route of administration (e.g., subcutaneous), a specific flat dose (e.g., 108 mg), a specific frequency of administration ( e.g., 0 ,2, 6, 4/8 wks)); 

(ii) specific pouchitis population (e.g., no specific selection such as the one in claims 4-6, 13-14, had PDAI subscore of 6, TNFα naïve or both had PDAI subscore of 6 and was TNFα naïve such as the one in claims 1, 11).

(iii) whether the method further comprising administering an antibiotic or not such as the one recited in claim 18;

(iv) whether the subject received long-term continuous low-dose antibiotic therapy or received frequent pulse antibiotic prior to selection or not such as the one recited in claim 22;

(v) whether the subject has UC or CD such as the one recited in claim 24

These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The invention was found to have no special technical feature that defined the contribution over the prior art of ClinicalTrils (NCT02790138, 5/31/2016) (see entire document).

NCT02790138 teaches the efficacy and safety of 300 mg IV vedolizumab in the treatment of chronic pouchitis within 1 year of screening visit or requiring continuous antibiotics. The patient will receive vedolizumab 300 mg IV at Weeks 0, 2, 6, 14, 22, and 30 alone with concomitant antibiotic treatment.  The `138 clinicaltrils teaches that total screening patients using PDAI endoscopic score wherein total score ranges 0 to 6, wherein maximum score indicates worsening of the disease.  The Clinicaltrials teaches that inclusion of patients who has a history of ileal pouch anal anastomosis (IPAA) for ulcerative colitis (UC) completed at least 1 year prior to the Screen Visit, mPDAI ≥ 5.



Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

 
5.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


6.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

i. US Pat. 6551593.  

The `593 teaches and claims methods of treating pouchitis with anti-α4β7 antibody ACT-1 (comprising the claimed CDRS).

ii.  Bethge et al.  Combination therapy with vedolizumab and etanercept in a patient with pouchitis and spondylarthritis. BMJ Open Gastro Feb. 2017;4: e000127. doi:10.1136/bmjgast-2016-000127

Bethge teaches that combination therapy with vedolizumab and etanercept in a patient with pouchitis and spondylarthritis.  A 56-year-old man suffering from UC for 17 years was diagnosed with SpA 14 years ago. Symptoms of SpA developed parallel to manifestation of UC with lower back pain and morning stiffness.  Bethge reports a case of a successful combination therapy of vedolizumab (VDZ) and etanercept (ETA) in a patient with ulcerative colitis with pouchitis and SpA. In our case VDZ was effective for pouchitis and ineffective for SpA.  



Mangla et al teach that restorative proctocolectomy with ileal‐pouch anal anastomosis (IPAA) is the surgical treatment of choice in patients with ulcerative colitis.      Pouchitis is the most common complication after IPAA and its treatment has not been standardized.  Vedolizumab has been used in the treatment of ulcerative colitis but its use in inflammatory conditions of the pouch has not been evaluated.  Retrospective chart review was performed on patients with IPAA and pouchitis in our institution who had been exposed to vedolizumab.  Pouchitis was confirmed by evaluation of clinical, endoscopic, and laboratory parameters.  We identified 4 patients      with ulcerative colitis who underwent restorative proctocolectomy with IPAA and were exposed to vedolizumab after IPAA.  A Caucasian male with IPAA and pouch repair/reconstruction and a history of chronic untreated pouchitis developed moderate pouchitis mainly affecting the      proximal pouch, refractory to antibiotics, adalimumab and infliximab.  He achieved complete mucosal healing one month after four vedolizumab infusions (See Figures).  A Caucasian male with recurrent pouchitis refractory to steroids, antibiotics, adalimumab and certolizumab pegol      developed prepouch ileitis and pouch inflammation suggestive of Crohn's disease (CD) that responded to three vedolizumab infusions along with antibiotics with mucosal healing after one month.  A Caucasian female intolerant to infliximab and adalimumab developed CD of the pouch requiring diverting loop ileostomy due to anal pain.  Seven months later she developed pouchitis that responded to three vedolizumab infusions and steroids with repeat pouchoscopy after two weeks revealing scant/rare pouch ulcerations and anal‐ IPAA stricture.  A Hispanic female developed proximal pouch and pouch inlet inflammation and cuffitis refractory to      antibiotics and adalimumab.  She received five vedolizumab infusions, and methotrexate was initiated four weeks after the first vedolizumab infusion.  She did not respond to vedolizumab and repeat pouchoscopy one week after the last infusion revealed deep pouch ulcerations and cuffitis. ESR and CRP decreased after treatment in 3 out of 4 patients (See Table).  Vedolizumab was successful in the treatment of inflammatory conditions  of the pouch in three out of four IPAA patients.  Inflammatory markers improved in three out of four patients.  Further studies are needed to examine its potential role for treating refractory pouchitis. 

iv.  Philpott et al. Efﬁcacy of Vedolizumab in Patients with Antibiotic and Anti-tumor Necrosis
Alpha Refractory Pouchitis. Inﬂamm Bowel Dis. Volume 23, Number 1, January 2017.

Philpott present 4 cases of patients with refractory pouchitis who after 3 months of open-label vedolizumab therapy were noted to have improved symptoms and measurable improvement in the endoscopic appearance of the pouch.

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

September 15, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644